Title: To Thomas Jefferson from Arthur S. Brockenbrough, 7 June 1820
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


 Dear Sir,
University
June 7th 1820
I am sorry I was out of place yesterday when you were here, as I wished to see and take your, wishes & opinion on several subjects, Viz. 1st On the propriety of substituting tin gutters for Wood over the Dormitories & Flat roofed Pavilions— it takes 26 Feet of gutter to go over the dormitory & that at about 25 cents pr foot for Materials & workmanship will cost $6.50 for each gutter— a box of tin will make  8 gutters which at 15 $ ⅌  box will be say $2. for the tin necessary for each gutter, the workmanship for puting in the same 1$ more pr gutter all other work preparing, will not be more than $2.34—makg in all 5.34 $ the cost of each tin gutter for the dormitories—1. D. 16. C. less than the wooden gutter—Tin under the floor will in all probability last longer than the wood, & may be so laped or sodered as to prevent leaks—2nd subject, do you wish the ornaments for the metops layed down by Nicholson put in the Frize of Pavilion No 2 E. Range—3d Would not the Cornice & Entablature of the Pavilions look better to be of a stone colour than perfectly white?—4th the expence of Hotel windows may be very considerably reduced by substituting 10 by 12 Glass for 12 by 12—the first will cost pr light 25 cents including Glass & 2 coat puntey the 2nd about 55 cents pr light—5th I send you a small piece of marble brought from Philadelphia by G. Raggi, would it not be well to enquire what it can be had for per foot in Philadelphia, also the freight of it to Richmond? M. Raggi complains much of this stone—6th The Mr Raggis will be looking in a short time for their families, and are frequently at me to have a small house put up for each one, must I do so? I would adopt the cheapest possible plan for them—Our pipe borers are laying down the last they are down for 300 yards—I have conveyed it 300 yards in a covered ditch at the end of which is a reservoir, 6 by 7 feet & 5 feet deep from whence I take the water—the contract for brick work is made at 10$ for common & place bricks 16$ for the front or rubed stretchers—C. Carter has Pav: No 3 & Hotel A—Perry & Thorn Pav: No 4 & Hotel B—W. Phillips Pav: No 5 & Hotel C—& the dormitories divided amongst them—in hasteI am Sir respectfully your Obt sevtA. S. Brockenbrough